UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY,MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 7-31-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings All Cap Growth Fund July 31, 2013 All Cap Growth - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.3% AEROSPACE AND DEFENSE — 2.0% Precision Castparts Corp. TransDigm Group, Inc. AUTOMOBILES — 2.2% Ford Motor Co. Harley-Davidson, Inc. Tesla Motors, Inc. BEVERAGES — 2.8% Brown-Forman Corp., Class B Coca-Cola Co. (The) Constellation Brands, Inc., Class A BIOTECHNOLOGY — 4.9% Biogen Idec, Inc. Celgene Corp. Gilead Sciences, Inc. Grifols SA Onyx Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. BUILDING PRODUCTS — 1.2% Fortune Brands Home & Security, Inc. Lennox International, Inc. CAPITAL MARKETS — 0.9% Charles Schwab Corp. (The) Lazard Ltd., Class A CHEMICALS — 3.9% Cytec Industries, Inc. FMC Corp. Monsanto Co. Sherwin-Williams Co. (The) Westlake Chemical Corp. COMMERCIAL BANKS — 1.1% East West Bancorp., Inc. SVB Financial Group COMMUNICATIONS EQUIPMENT — 3.7% Cisco Systems, Inc. Palo Alto Networks, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.1% Apple, Inc. NetApp, Inc. CONSTRUCTION AND ENGINEERING — 1.6% MasTec, Inc. Quanta Services, Inc. CONSTRUCTION MATERIALS — 0.6% Martin Marietta Materials, Inc. Texas Industries, Inc. CONSUMER FINANCE — 2.0% Discover Financial Services DIVERSIFIED CONSUMER SERVICES — 0.5% Sotheby's DIVERSIFIED TELECOMMUNICATION SERVICES — 2.0% Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 0.9% Eaton Corp. plc ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.0% FLIR Systems, Inc. ENERGY EQUIPMENT AND SERVICES — 3.2% Atwood Oceanics, Inc. Cameron International Corp. Halliburton Co. National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 6.3% Costco Wholesale Corp. Natural Grocers by Vitamin Cottage, Inc. Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.5% Baxter International, Inc. Cooper Cos., Inc. (The) Sirona Dental Systems, Inc. Teleflex, Inc. HEALTH CARE PROVIDERS AND SERVICES — 4.0% Catamaran Corp. Express Scripts Holding Co. HOTELS, RESTAURANTS AND LEISURE — 3.6% Marriott International, Inc. Class A Noodles & Co. Norwegian Cruise Line Holdings Ltd. Starbucks Corp. INTERNET AND CATALOG RETAIL — 3.2% Amazon.com, Inc. priceline.com, Inc. TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 6.7% Facebook, Inc., Class A Google, Inc. Class A LinkedIn Corp., Class A Xoom Corp. IT SERVICES — 4.0% Accenture plc, Class A Alliance Data Systems Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.6% Covance, Inc. MACHINERY — 2.2% Flowserve Corp. Middleby Corp. Pentair Ltd. Trinity Industries, Inc. MEDIA — 3.6% AMC Networks, Inc. Discovery Communications, Inc. Class A Time Warner, Inc. Twenty-First Century Fox, Inc. PHARMACEUTICALS — 1.9% Allergan, Inc. Johnson & Johnson Zoetis, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.4% Realogy Holdings Corp. ROAD AND RAIL — 6.0% Canadian Pacific Railway Ltd. New York Shares Genesee & Wyoming, Inc. Class A Kansas City Southern Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.3% ARM Holdings plc Cree, Inc. NXP Semiconductor NV SOFTWARE — 3.1% CommVault Systems, Inc. Electronic Arts, Inc. NetSuite, Inc. Splunk, Inc. SPECIALTY RETAIL — 6.0% GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Lumber Liquidators Holdings, Inc. PetSmart, Inc. Restoration Hardware Holdings, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 1.0% Fifth & Pacific Cos., Inc. Michael Kors Holdings Ltd. TOBACCO — 2.7% Altria Group, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.6% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $719,880,444) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $510,677), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $500,923) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $2,043,769), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $2,003,689) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $1,543,166), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $1,513,317) SSgA U.S. Government Money Market Fund 7 7 TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,017,933) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $723,898,377) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 8/30/13 ) USD GBP Credit Suisse AG 8/30/13 Notes to Schedule of Investments EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks 968,807,027 — — Foreign Common Stocks 60,352,835 — Temporary Cash Investments 7 4,017,926 — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — 15,721 — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Balanced Fund July 31, 2013 Balanced - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 60.1% AEROSPACE AND DEFENSE — 3.1% Boeing Co. (The) Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES † Allegiant Travel Co. AUTO COMPONENTS — 0.3% BorgWarner, Inc. BEVERAGES — 0.2% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.7% Amgen, Inc. Biogen Idec, Inc. Celgene Corp. Gilead Sciences, Inc. United Therapeutics Corp. CAPITAL MARKETS — 0.9% Federated Investors, Inc., Class B Goldman Sachs Group, Inc. (The) Waddell & Reed Financial, Inc., Class A CHEMICALS — 2.0% CF Industries Holdings, Inc. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 1.0% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Deluxe Corp. COMMUNICATIONS EQUIPMENT — 1.7% Brocade Communications Systems, Inc. Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 3.8% Apple, Inc. EMC Corp. Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 0.6% American Express Co. Cash America International, Inc. CONTAINERS AND PACKAGING — 0.8% Owens-Illinois, Inc. Packaging Corp. of America Silgan Holdings, Inc. DIVERSIFIED CONSUMER SERVICES — 0.1% Outerwall, Inc. DIVERSIFIED FINANCIAL SERVICES — 1.6% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 2.3% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.8% Edison International Portland General Electric Co. ELECTRICAL EQUIPMENT — 1.2% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.3% Ensco plc, Class A Nabors Industries Ltd. RPC, Inc. FOOD AND STAPLES RETAILING — 1.3% CVS Caremark Corp. Kroger Co. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.6% Archer-Daniels-Midland Co. General Mills, Inc. Hershey Co. (The) Ingredion, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.9% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.2% Garmin Ltd. Newell Rubbermaid, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.4% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.2% Carlisle Cos., Inc. Danaher Corp. General Electric Co. INSURANCE — 4.1% Aflac, Inc. American International Group, Inc. Amtrust Financial Services, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B First American Financial Corp. HCC Insurance Holdings, Inc. MetLife, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Torchmark Corp. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.3% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.0% Google, Inc., Class A IT SERVICES — 1.6% Accenture plc, Class A International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 0.8% Hasbro, Inc. Mattel, Inc. MACHINERY — 0.2% Crane Co. Snap-On, Inc. MEDIA — 0.7% Comcast Corp., Class A Time Warner, Inc. METALS AND MINING † Worthington Industries, Inc. MULTILINE RETAIL — 0.5% Dillard's, Inc., Class A Target Corp. OIL, GAS AND CONSUMABLE FUELS — 4.5% Chevron Corp. ConocoPhillips Delek US Holdings, Inc. Exxon Mobil Corp. Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. Western Refining, Inc. PHARMACEUTICALS — 4.9% AbbVie, Inc. Allergan, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.6% Broadcom Corp., Class A Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 3.0% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 2.8% American Eagle Outfitters, Inc. Buckle, Inc. (The) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) PetSmart, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.9% Hanesbrands, Inc. Ralph Lauren Corp. THRIFTS AND MORTGAGE FINANCE — 0.4% Ocwen Financial Corp. TOBACCO — 0.6% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $356,362,651) U.S. TREASURY SECURITIES — 12.4% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Bonds, 3.125%, 2/15/43 U.S. Treasury Bonds, 2.875%, 5/15/43 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 1.25%, 3/15/14 U.S. Treasury Notes, 0.50%, 8/15/14 U.S. Treasury Notes, 0.50%, 10/15/14 U.S. Treasury Notes, 0.25%, 5/31/15 U.S. Treasury Notes, 0.375%, 11/15/15 U.S. Treasury Notes, 1.375%, 11/30/15 U.S. Treasury Notes, 2.125%, 12/31/15 U.S. Treasury Notes, 0.375%, 1/15/16 U.S. Treasury Notes, 0.50%, 6/15/16 U.S. Treasury Notes, 0.50%, 7/31/17 U.S. Treasury Notes, 0.75%, 10/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 0.875%, 1/31/18 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.25%, 7/31/18 U.S. Treasury Notes, 1.375%, 11/30/18 U.S. Treasury Notes, 1.75%, 5/15/23 TOTAL U.S. TREASURY SECURITIES (Cost $94,684,241) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 11.0% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 1.5% FHLMC, VRN, 1.75%, 8/15/13 FHLMC, VRN, 1.85%, 8/15/13 FHLMC, VRN, 1.97%, 8/15/13 FHLMC, VRN, 1.98%, 8/15/13 FHLMC, VRN, 2.07%, 8/15/13 FHLMC, VRN, 2.36%, 8/15/13 FHLMC, VRN, 2.37%, 8/15/13 FHLMC, VRN, 2.43%, 8/15/13 FHLMC, VRN, 2.59%, 8/15/13 FHLMC, VRN, 2.90%, 8/15/13 FHLMC, VRN, 3.22%, 8/15/13 FHLMC, VRN, 3.28%, 8/15/13 FHLMC, VRN, 3.80%, 8/15/13 FHLMC, VRN, 4.05%, 8/15/13 FHLMC, VRN, 4.36%, 8/15/13 FHLMC, VRN, 5.20%, 8/15/13 FHLMC, VRN, 5.41%, 8/15/13 FHLMC, VRN, 5.80%, 8/15/13 FHLMC, VRN, 5.96%, 8/15/13 FHLMC, VRN, 6.14%, 8/15/13 FNMA, VRN, 2.71%, 8/25/13 FNMA, VRN, 3.31%, 8/25/13 FNMA, VRN, 3.35%, 8/25/13 FNMA, VRN, 3.84%, 8/25/13 FNMA, VRN, 3.93%, 8/25/13 FNMA, VRN, 3.95%, 8/25/13 FNMA, VRN, 5.41%, 8/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 9.5% FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 5.50%, 12/1/33 FHLMC, 5.00%, 7/1/35 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 1/1/14 FNMA, 6.00%, 4/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 5.00%, 9/1/20 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 9/1/31 FNMA, 7.00%, 9/1/31 FNMA, 6.50%, 1/1/32 FNMA, 6.50%, 8/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 7/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.50%, 9/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.00%, 4/1/35 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 4/1/36 FNMA, 5.50%, 5/1/36 FNMA, 5.00%, 11/1/36 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 4.50%, 8/1/40 FNMA, 4.50%, 9/1/40 FNMA, 3.50%, 1/1/41 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 3/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 FNMA, 3.00%, 11/1/42 FNMA, 6.50%, 6/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 6/20/42 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $83,217,083) CORPORATE BONDS — 9.8% AEROSPACE AND DEFENSE — 0.1% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 6.05%, 6/1/36 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.2% American Honda Finance Corp., 2.50%, 9/21/15 American Honda Finance Corp., 1.50%, 9/11/17 Daimler Finance North America LLC, 1.30%, 7/31/15 Daimler Finance North America LLC, 2.625%, 9/15/16 Ford Motor Co., 4.75%, 1/15/43 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Ford Motor Credit Co. LLC, 8.125%, 1/15/20 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 BEVERAGES — 0.3% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Brown-Forman Corp., 3.75%, 1/15/43 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 PepsiCo, Inc., 2.75%, 3/1/23 Pernod-Ricard SA, 2.95%, 1/15/17 SABMiller Holdings, Inc., 2.45%, 1/15/17 SABMiller Holdings, Inc., 3.75%, 1/15/22 BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 5.375%, 5/15/43 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.1% Ashland, Inc., 4.75%, 8/15/22 Dow Chemical Co. (The), 2.50%, 2/15/16 Dow Chemical Co. (The), 4.25%, 11/15/20 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 LyondellBasell Industries NV, 5.00%, 4/15/19 COMMERCIAL BANKS — 0.8% Bank of America N.A., 5.30%, 3/15/17 Bank of Montreal, MTN, 1.45%, 4/9/18 Bank of Nova Scotia, 2.55%, 1/12/17 Barclays Bank plc, 5.14%, 10/14/20 BB&T Corp., 5.70%, 4/30/14 BB&T Corp., 3.20%, 3/15/16 BB&T Corp., MTN, 2.05%, 6/19/18 Capital One Financial Corp., 1.00%, 11/6/15 Capital One Financial Corp., 4.75%, 7/15/21 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 HBOS plc, MTN, 6.75%, 5/21/18 HSBC Bank plc, 3.50%, 6/28/15 Intesa Sanpaolo SpA, 3.875%, 1/16/18 JPMorgan Chase Bank N.A., 5.875%, 6/13/16 KFW, 4.125%, 10/15/14 KFW, 2.00%, 6/1/16 KFW, 2.00%, 10/4/22 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., 2.10%, 5/8/17 Wells Fargo & Co., 5.625%, 12/11/17 Wells Fargo & Co., 4.60%, 4/1/21 COMMERCIAL SERVICES AND SUPPLIES † Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 6.125%, 11/30/39 COMMUNICATIONS EQUIPMENT — 0.1% Apple, Inc., 1.00%, 5/3/18 Apple, Inc., 2.40%, 5/3/23 CC Holdings GS V LLC / Crown Castle GS III Corp., 3.85%, 4/15/23 Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS — 0.1% Dell, Inc., 2.30%, 9/10/15 Dell, Inc., 3.10%, 4/1/16 Hewlett-Packard Co., 4.30%, 6/1/21 Hewlett-Packard Co., 4.65%, 12/9/21 Seagate HDD Cayman, 4.75%, 6/1/23 CONSTRUCTION MATERIALS † Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.3% American Express Centurion Bank, 6.00%, 9/13/17 American Express Co., 1.55%, 5/22/18 American Express Credit Corp., 1.30%, 7/29/16 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Discover Bank, 2.00%, 2/21/18 Equifax, Inc., 3.30%, 12/15/22 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., 6.25%, 1/25/16 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING † Ball Corp., 6.75%, 9/15/20 Ball Corp., 4.00%, 11/15/23 DIVERSIFIED CONSUMER SERVICES † Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 Johns Hopkins University, 4.08%, 7/1/53 DIVERSIFIED FINANCIAL SERVICES — 1.7% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.625%, 7/1/20 Bank of America Corp., 5.70%, 1/24/22 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 5.50%, 2/15/17 Citigroup, Inc., 6.125%, 11/21/17 Citigroup, Inc., 1.75%, 5/1/18 Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 4.05%, 7/30/22 Deutsche Bank AG, VRN, 4.30%, 5/24/23 Deutsche Bank AG (London), 3.875%, 8/18/14 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., 5.625%, 9/15/17 General Electric Capital Corp., 5.30%, 2/11/21 General Electric Capital Corp., MTN, 5.00%, 1/8/16 General Electric Capital Corp., MTN, 2.30%, 4/27/17 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 5.95%, 1/18/18 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 2.90%, 7/19/18 Goldman Sachs Group, Inc. (The), 5.375%, 3/15/20 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.75%, 10/1/37 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 4.00%, 3/30/22 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 JPMorgan Chase & Co., 3.25%, 9/23/22 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 6.625%, 4/1/18 Morgan Stanley, 5.625%, 9/23/19 Morgan Stanley, 5.75%, 1/25/21 Morgan Stanley, 4.875%, 11/1/22 Morgan Stanley, 3.75%, 2/25/23 Royal Bank of Scotland Group plc, 6.125%, 12/15/22 UBS AG (Stamford Branch), 5.875%, 12/20/17 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.3% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., Series Q, 6.15%, 9/15/19 Deutsche Telekom International Finance BV, 2.25%, 3/6/17 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telecom Italia Capital SA, 7.00%, 6/4/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Telefonica Emisiones SAU, 5.46%, 2/16/21 Verizon Communications, Inc., 7.35%, 4/1/39 Verizon Communications, Inc., 4.75%, 11/1/41 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS † Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Transocean, Inc., 5.05%, 12/15/16 Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.2% CVS Caremark Corp., 2.75%, 12/1/22 Kroger Co. (The), 6.40%, 8/15/17 Kroger Co. (The), 5.15%, 8/1/43 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 2.55%, 4/11/23 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Wal-Mart Stores, Inc., 5.625%, 4/15/41 Walgreen Co., 1.80%, 9/15/17 Walgreen Co., 3.10%, 9/15/22 FOOD PRODUCTS — 0.1% Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18 Kraft Foods Group, Inc., 5.00%, 6/4/42 Mead Johnson Nutrition Co., 3.50%, 11/1/14 Mondelez International, Inc., 6.125%, 2/1/18 Mondelez International, Inc., 6.50%, 2/9/40 Tyson Foods, Inc., 4.50%, 6/15/22 GAS UTILITIES — 0.5% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Enbridge Energy Partners LP, 5.20%, 3/15/20 Energy Transfer Partners LP, 3.60%, 2/1/23 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 4.85%, 3/15/44 Enterprise Products Operating LLC, VRN, 7.03%, 1/15/18 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 3.95%, 9/1/22 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 MarkWest Energy Partners LP/MarkWest Energy Finance Corp., 4.50%, 7/15/23 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES † Baxter International, Inc., 3.20%, 6/15/23 Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.2% Aetna, Inc., 2.75%, 11/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 Express Scripts, Inc., 7.25%, 6/15/19 NYU Hospitals Center, 4.43%, 7/1/42 UnitedHealth Group, Inc., 2.875%, 3/15/23 UnitedHealth Group, Inc., 4.25%, 3/15/43 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 WellPoint, Inc., 3.30%, 1/15/23 WellPoint, Inc., 5.80%, 8/15/40 HOTELS, RESTAURANTS AND LEISURE † Royal Caribbean Cruises Ltd., 5.25%, 11/15/22 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES — 0.1% D.R. Horton, Inc., 3.625%, 2/15/18 Lennar Corp., 4.75%, 12/15/17 Mohawk Industries, Inc., 3.85%, 2/1/23 Toll Brothers Finance Corp., 6.75%, 11/1/19 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22 General Electric Co., 5.25%, 12/6/17 General Electric Co., 2.70%, 10/9/22 General Electric Co., 4.125%, 10/9/42 INSURANCE — 0.5% Allstate Corp. (The), 4.50%, 6/15/43 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., 4.875%, 6/1/22 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway, Inc., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Genworth Holdings, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 Hartford Financial Services Group, Inc., 5.95%, 10/15/36 ING U.S., Inc., 5.50%, 7/15/22 ING U.S., Inc., 5.70%, 7/15/43 International Lease Finance Corp., 5.75%, 5/15/16 Liberty Mutual Group, Inc., 4.95%, 5/1/22 Liberty Mutual Group, Inc., 6.50%, 5/1/42 Lincoln National Corp., 6.25%, 2/15/20 Markel Corp., 4.90%, 7/1/22 Markel Corp., 3.625%, 3/30/23 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 1.76%, 12/15/17 MetLife, Inc., 4.125%, 8/13/42 Metropolitan Life Global Funding I, 3.00%, 1/10/23 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., 7.375%, 6/15/19 Prudential Financial, Inc., 5.375%, 6/21/20 Prudential Financial, Inc., 5.625%, 5/12/41 Travelers Cos., Inc. (The), 4.60%, 8/1/43 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 Fidelity National Information Services, Inc., 3.50%, 4/15/23 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES † Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 0.7% CBS Corp., 3.375%, 3/1/22 CBS Corp., 4.85%, 7/1/42 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 Discovery Communications LLC, 3.25%, 4/1/23 DISH DBS Corp., 7.125%, 2/1/16 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 NBCUniversal Media LLC, 2.875%, 1/15/23 News America, Inc., 3.00%, 9/15/22 News America, Inc., 6.90%, 8/15/39 Omnicom Group, Inc., 3.625%, 5/1/22 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.15%, 7/15/15 Time Warner, Inc., 4.875%, 3/15/20 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 5.375%, 10/15/41 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 METALS AND MINING — 0.2% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 5.75%, 8/5/20 Barrick North America Finance LLC, 4.40%, 5/30/21 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23 Newmont Mining Corp., 3.50%, 3/15/22 Newmont Mining Corp., 6.25%, 10/1/39 Rio Tinto Finance USA Ltd., 3.50%, 11/2/20 Southern Copper Corp., 5.25%, 11/8/42 Teck Resources Ltd., 5.375%, 10/1/15 Teck Resources Ltd., 3.15%, 1/15/17 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 Xstrata Canada Financial Corp., 4.95%, 11/15/21 MULTI-UTILITIES — 0.6% CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Consolidated Edison Co. of New York, Inc., 3.95%, 3/1/43 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 6.40%, 6/15/18 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 DPL, Inc., 6.50%, 10/15/16 Duke Energy Corp., 6.30%, 2/1/14 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Corp., 1.625%, 8/15/17 Duke Energy Corp., 3.55%, 9/15/21 Duke Energy Florida, Inc., 6.35%, 9/15/37 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 Exelon Generation Co. LLC, 4.00%, 10/1/20 Exelon Generation Co. LLC, 5.60%, 6/15/42 FirstEnergy Corp., 4.25%, 3/15/23 Florida Power Corp., 3.85%, 11/15/42 Georgia Power Co., 4.30%, 3/15/42 Ipalco Enterprises, Inc., 5.00%, 5/1/18 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Northern States Power Co., 3.40%, 8/15/42 Pacific Gas & Electric Co., 5.80%, 3/1/37 Pacific Gas & Electric Co., 4.45%, 4/15/42 PacifiCorp, 6.00%, 1/15/39 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Sempra Energy, 2.875%, 10/1/22 Southern Power Co., 5.15%, 9/15/41 Xcel Energy, Inc., 4.80%, 9/15/41 MULTILINE RETAIL † Target Corp., 4.00%, 7/1/42 OFFICE ELECTRONICS † Xerox Corp., 2.95%, 3/15/17 OIL, GAS AND CONSUMABLE FUELS — 0.7% Anadarko Petroleum Corp., 5.95%, 9/15/16 Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 2.625%, 1/15/23 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Cenovus Energy, Inc., 4.50%, 9/15/14 Chevron Corp., 2.43%, 6/24/20 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Denbury Resources, Inc., 4.625%, 7/15/23 Devon Energy Corp., 1.875%, 5/15/17 Devon Energy Corp., 5.60%, 7/15/41 EOG Resources, Inc., 5.625%, 6/1/19 EOG Resources, Inc., 4.10%, 2/1/21 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 6.875%, 2/1/20 Noble Energy, Inc., 4.15%, 12/15/21 Peabody Energy Corp., 7.375%, 11/1/16 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petro-Canada, 6.80%, 5/15/38 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Petroleos Mexicanos, 4.875%, 1/24/22 Petroleos Mexicanos, 3.50%, 1/30/23 Petroleos Mexicanos, 5.50%, 6/27/44 Phillips 66, 4.30%, 4/1/22 Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Statoil ASA, 2.45%, 1/17/23 Statoil ASA, 3.95%, 5/15/43 Talisman Energy, Inc., 7.75%, 6/1/19 Tesoro Corp., 5.375%, 10/1/22 Total Capital Canada Ltd., 2.75%, 7/15/23 PAPER AND FOREST PRODUCTS — 0.1% Domtar Corp., 4.40%, 4/1/22 Georgia-Pacific LLC, 5.40%, 11/1/20 International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.3% AbbVie, Inc., 1.75%, 11/6/17 AbbVie, Inc., 4.40%, 11/6/42 Actavis, Inc., 1.875%, 10/1/17 Actavis, Inc., 4.625%, 10/1/42 Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Merck & Co., Inc., 2.80%, 5/18/23 Merck & Co., Inc., 3.60%, 9/15/42 Mylan, Inc., 3.125%, 1/15/23 Roche Holdings, Inc., 6.00%, 3/1/19 Roche Holdings, Inc., 7.00%, 3/1/39 Sanofi, 4.00%, 3/29/21 Teva Pharmaceutical Finance IV LLC, 2.25%, 3/18/20 Watson Pharmaceuticals, Inc., 5.00%, 8/15/14 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.4% American Tower Corp., 4.50%, 1/15/18 American Tower Corp., 4.70%, 3/15/22 Boston Properties LP, 3.80%, 2/1/24 BRE Properties, Inc., 3.375%, 1/15/23 DDR Corp., 4.75%, 4/15/18 DDR Corp., 3.375%, 5/15/23 Essex Portfolio LP, 3.625%, 8/15/22 Essex Portfolio LP, 3.25%, 5/1/23 HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 Host Hotels & Resorts LP, 3.75%, 10/15/23 Kilroy Realty LP, 3.80%, 1/15/23 Reckson Operating Partnership LP, 6.00%, 3/31/16 Simon Property Group LP, 5.75%, 12/1/15 UDR, Inc., 4.25%, 6/1/18 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.00%, 4/30/19 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21 REAL ESTATE MANAGEMENT AND DEVELOPMENT † ProLogis LP, 6.625%, 12/1/19 ROAD AND RAIL — 0.1% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 CSX Corp., 4.25%, 6/1/21 Norfolk Southern Corp., 3.25%, 12/1/21 Penske Truck Leasing Co. LP / PTL Finance Corp., 2.875%, 7/17/18 Union Pacific Corp., 4.00%, 2/1/21 Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT † Intel Corp., 1.35%, 12/15/17 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 2.50%, 10/15/22 Oracle Corp., 3.625%, 7/15/23 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Staples, Inc., 4.375%, 1/12/23 United Rentals North America, Inc., 5.75%, 7/15/18 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 L Brands, Inc., 6.90%, 7/15/17 PVH Corp., 4.50%, 12/15/22 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 America Movil SAB de CV, 5.00%, 3/30/20 America Movil SAB de CV, 3.125%, 7/16/22 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 Vodafone Group plc, 2.50%, 9/26/22 TOTAL CORPORATE BONDS (Cost $72,753,930) COMMERCIAL MORTGAGE-BACKED SECURITIES — 1.6% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 8/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 8/1/13 Bank of America Merrill Lynch Commercial Mortgage Securities Trust, Series 2012-PARK, Class A SEQ, 2.96%, 12/10/30 BB-UBS Trust, Series 2012-SHOW, Class A, 3.43%, 11/5/36 CenterPoint Energy Transition Bond Co. LLC, Series 2012-1, Class A2 SEQ, 2.16%, 10/15/21 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.22%, 8/1/13 Commercial Mortgage Pass-Through Certificates, Series 2004-LB2A, Class A4 SEQ, 4.72%, 3/10/39 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 8/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 8/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 8/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 8/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34 Irvine Core Office Trust, Series 2013-IRV, Class A2, VRN, 3.17%, 8/10/13 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.53%, 8/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 8/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 8/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM SEQ, VRN, 5.26%, 8/11/13 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $12,204,362) COLLATERALIZED MORTGAGE OBLIGATIONS — 1.5% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.4% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2004-UST1, Class A4, VRN, 2.30%, 8/1/13 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.31%, 8/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.73%, 8/1/13 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.29%, 8/1/13 GSR Mortgage Loan Trust, Series 2005-AR1, Class 3A1, VRN, 2.89%, 8/1/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.66%, 8/1/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 1A1, VRN, 5.26%, 8/1/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 2A1, VRN, 2.77%, 8/1/13 JPMorgan Mortgage Trust, Series 2006-A3, Class 7A1, VRN, 2.90%, 8/1/13 JPMorgan Mortgage Trust, Series 2013-1, Class 2A2, VRN, 2.50%, 8/1/13 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.62%, 8/1/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 Merrill Lynch Mortgage Investors Trust, Series 2005-A2, Class A1, VRN, 2.55%, 8/1/13 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.73%, 8/1/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 8/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-4, Class A9, 5.50%, 5/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-K, Class 2A6, VRN, 4.73%, 8/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-Z, Class 2A2, VRN, 2.62%, 8/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 8/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.70%, 8/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.68%, 8/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR2, Class 3A1, VRN, 2.66%, 8/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-14, Class 2A2, 5.50%, 10/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-9, Class 1A8, 5.50%, 7/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.05%, 8/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2008-1, Class 4A1, 5.75%, 2/25/38 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.1% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 FHLMC, Series 77, Class H, 8.50%, 9/15/20 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $11,662,895) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.5% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%, 1/15/19 Brazilian Government International Bond, 4.875%, 1/22/21 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.00%, 7/22/16 Province of Ontario Canada, 1.60%, 9/21/16 CHILE † Chile Government International Bond, 3.25%, 9/14/21 Chile Government International Bond, 3.625%, 10/30/42 COLOMBIA † Colombia Government International Bond, 4.375%, 7/12/21 ITALY † Italy Government International Bond, 6.875%, 9/27/23 MEXICO — 0.2% Mexico Government International Bond, 5.625%, 1/15/17 Mexico Government International Bond, 5.95%, 3/19/19 Mexico Government International Bond, 5.125%, 1/15/20 Mexico Government International Bond, 6.05%, 1/11/40 Mexico Government International Bond, MTN, 4.75%, 3/8/44 PERU † Peruvian Government International Bond, 6.55%, 3/14/37 Peruvian Government International Bond, 5.625%, 11/18/50 POLAND † Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank (The), 3.25%, 3/9/16 Korea Development Bank (The), 4.00%, 9/9/16 TURKEY † Turkey Government International Bond, 3.25%, 3/23/23 URUGUAY † Uruguay Government International Bond, 4.125%, 11/20/45 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $3,904,210) MUNICIPAL SECURITIES — 0.4% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.55%, 4/1/39 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 C1, (Building Bonds), 6.69%, 11/15/40 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.93%, 10/1/51 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 Texas GO, (Building Bonds), 5.52%, 4/1/39 Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40 TOTAL MUNICIPAL SECURITIES (Cost $3,037,195) U.S. GOVERNMENT AGENCY SECURITIES — 0.4% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $2,725,505) ASSET-BACKED SECURITIES † US Airways 2013-1 Class A Pass Through Trust, 3.95%, 5/15/27 (Cost $171,613) SHORT-TERM INVESTMENTS — 0.3% U.S. Treasury Bills, 0.08%, 11/21/13 (6) (Cost $2,499,417) TEMPORARY CASH INVESTMENTS — 2.2% SSgA U.S. Government Money Market Fund(Cost $16,379,728) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $659,602,830) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Sold Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 5 U.S. Treasury 10-Year Notes September 2013 3 U.S. Treasury 30-Year Bonds September 2013 Notes to Schedule of Investments FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation MTN - Medium Term Note SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $19,991. Final maturity date indicated, unless otherwise noted. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $6,833,578, which represented 0.9% of total net assets. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — U.S. Treasury Securities — — U.S. Government Agency Mortgage-Backed Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Sovereign Governments and Agencies — — Municipal Securities — — U.S. Government Agency Securities — — Asset-Backed Securities — — Short-Term Investments — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts — — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Capital Value Fund July 31, 2013 Capital Value - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.7% AEROSPACE AND DEFENSE — 2.0% General Dynamics Corp. Honeywell International, Inc. Raytheon Co. Textron, Inc. AIRLINES — 0.4% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.3% Ford Motor Co. BEVERAGES — 0.3% PepsiCo, Inc. BIOTECHNOLOGY — 0.6% Amgen, Inc. Gilead Sciences, Inc. CAPITAL MARKETS — 4.3% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.7% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A COMMERCIAL BANKS — 6.4% KeyCorp PNC Financial Services Group, Inc. (The) U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.8% ADT Corp. (The) Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.7% Cisco Systems, Inc. F5 Networks, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 1.5% Apple, Inc. NetApp, Inc. CONSUMER FINANCE — 0.8% Capital One Financial Corp. CONTAINERS AND PACKAGING — 0.2% Avery Dennison Corp. DIVERSIFIED FINANCIAL SERVICES — 7.4% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.7% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.1% American Electric Power Co., Inc. Exelon Corp. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.6% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.3% Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 2.8% Abbott Laboratories Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.1% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.7% Carnival Corp. HOUSEHOLD PRODUCTS — 2.8% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.6% General Electric Co. INSURANCE — 8.3% Allstate Corp. (The) American International Group, Inc. Berkshire Hathaway, Inc., Class B Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) MACHINERY — 1.5% Caterpillar, Inc. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 2.7% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.1% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTI-UTILITIES — 0.6% PG&E Corp. MULTILINE RETAIL — 1.6% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 13.6% Apache Corp. Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 8.6% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.5% Applied Materials, Inc. Intel Corp. Microchip Technology, Inc. SOFTWARE — 2.3% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 0.4% Lowe's Cos., Inc. TOBACCO — 0.3% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $98,066,523) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $235,930), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $231,424) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $944,211), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $925,694) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $712,935), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $699,147) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,856,264) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $99,922,787) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 8/30/13 ) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Focused Growth Fund July 31, 2013 Focused Growth - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.2% AEROSPACE AND DEFENSE — 4.9% Honeywell International, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 2.4% United Parcel Service, Inc., Class B AUTOMOBILES — 1.3% Harley-Davidson, Inc. BEVERAGES — 7.3% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 3.6% Alexion Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. CAPITAL MARKETS — 0.8% Franklin Resources, Inc. CHEMICALS — 3.2% Monsanto Co. COMMERCIAL BANKS — 2.6% SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 0.8% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 2.8% Cisco Systems, Inc. Riverbed Technology, Inc. COMPUTERS AND PERIPHERALS — 8.5% Apple, Inc. EMC Corp. NetApp, Inc. Seagate Technology plc ELECTRICAL EQUIPMENT — 1.0% Rockwell Automation, Inc. ENERGY EQUIPMENT AND SERVICES — 3.5% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.7% Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.1% Hershey Co. (The) Pinnacle Foods, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 0.7% Intuitive Surgical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.8% Express Scripts Holding Co. HOTELS, RESTAURANTS AND LEISURE — 2.9% Marriott International, Inc. Class A Starbucks Corp. HOUSEHOLD DURABLES — 2.3% Mohawk Industries, Inc. INDUSTRIAL CONGLOMERATES — 0.2% Danaher Corp. INSURANCE — 0.1% MetLife, Inc. INTERNET AND CATALOG RETAIL — 0.7% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 3.8% eBay, Inc. Google, Inc., Class A IT SERVICES — 3.6% MasterCard, Inc., Class A MACHINERY — 1.4% Parker-Hannifin Corp. MEDIA — 7.0% CBS Corp., Class B Comcast Corp., Class A Discovery Communications, Inc. Class C MULTILINE RETAIL — 1.0% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 2.8% Noble Energy, Inc. Occidental Petroleum Corp. PHARMACEUTICALS — 3.6% AbbVie, Inc. Allergan, Inc. Eli Lilly & Co. ROAD AND RAIL — 2.0% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.5% Freescale Semiconductor Ltd. Linear Technology Corp. SOFTWARE — 5.9% Electronic Arts, Inc. Oracle Corp. Symantec Corp. SPECIALTY RETAIL — 4.8% GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.6% PVH Corp. TOBACCO — 0.3% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.7% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $12,944,644) EXCHANGE-TRADED FUNDS — 0.8% iShares Russell 1000 Growth Index Fund (Cost $147,326) TEMPORARY CASH INVESTMENTS — 1.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $41,937), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $41,136) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $167,836), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $164,544) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $126,726), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $124,275) TOTAL TEMPORARY CASH INVESTMENTS (Cost $329,955) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $13,421,925) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Fundamental Equity Fund July 31, 2013 Fundamental Equity - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.7% AEROSPACE AND DEFENSE — 4.0% Boeing Co. (The) General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.3% United Parcel Service, Inc., Class B AIRLINES — 0.2% Allegiant Travel Co. AUTOMOBILES — 0.7% Ford Motor Co. BEVERAGES — 1.7% Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.1% Amgen, Inc. Gilead Sciences, Inc. CAPITAL MARKETS — 0.6% Ameriprise Financial, Inc. Goldman Sachs Group, Inc. (The) Legg Mason, Inc. CHEMICALS — 1.7% Ashland, Inc. CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. Eastman Chemical Co. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS — 2.1% Bank of Hawaii Corp. Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Knoll, Inc. COMMUNICATIONS EQUIPMENT — 2.1% Cisco Systems, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 4.3% Apple, Inc. EMC Corp. Hewlett-Packard Co. Seagate Technology plc CONSTRUCTION AND ENGINEERING — 0.2% EMCOR Group, Inc. Fluor Corp. CONSUMER FINANCE — 1.3% American Express Co. Capital One Financial Corp. Discover Financial Services DIVERSIFIED FINANCIAL SERVICES — 5.2% Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.6% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.4% FirstEnergy Corp. Northeast Utilities Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.9% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% Belden, Inc. Jabil Circuit, Inc. ENERGY EQUIPMENT AND SERVICES — 1.3% Halliburton Co. National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 1.9% Kroger Co. (The) Safeway, Inc. Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 2.0% Archer-Daniels-Midland Co. ConAgra Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. Kraft Foods Group, Inc. Mondelez International, Inc. Class A Tyson Foods, Inc., Class A GAS UTILITIES — 0.1% Questar Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.2% Abbott Laboratories Baxter International, Inc. Covidien plc Medtronic, Inc. ResMed, Inc. Stryker Corp. HEALTH CARE PROVIDERS AND SERVICES — 3.2% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Express Scripts Holding Co. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.3% Bally Technologies, Inc. Brinker International, Inc. Cheesecake Factory, Inc. (The) Starbucks Corp. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES — 0.2% Tupperware Brands Corp. HOUSEHOLD PRODUCTS — 2.9% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.5% General Electric Co. INSURANCE — 5.1% ACE Ltd. Aflac, Inc. American Financial Group, Inc. American International Group, Inc. Assurant, Inc. Chubb Corp. (The) MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET AND CATALOG RETAIL — 1.1% Amazon.com, Inc. Expedia, Inc. priceline.com, Inc. TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 1.7% AOL, Inc. eBay, Inc. Google, Inc., Class A IT SERVICES — 4.3% Accenture plc, Class A Cognizant Technology Solutions Corp., Class A Computer Sciences Corp. International Business Machines Corp. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT AND PRODUCTS — 0.3% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.3% Agilent Technologies, Inc. Thermo Fisher Scientific, Inc. MACHINERY — 1.9% AGCO Corp. Cummins, Inc. Dover Corp. Oshkosh Corp. Wabtec Corp. MEDIA — 4.9% CBS Corp., Class B Comcast Corp., Class A Gannett Co., Inc. Omnicom Group, Inc. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS AND MINING — 0.3% Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. MULTI-UTILITIES — 1.3% Ameren Corp. CenterPoint Energy, Inc. DTE Energy Co. Public Service Enterprise Group, Inc. MULTILINE RETAIL — 0.5% Dillard's, Inc., Class A Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 9.5% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. HollyFrontier Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Valero Energy Corp. WPX Energy, Inc. PAPER AND FOREST PRODUCTS — 1.0% International Paper Co. PHARMACEUTICALS — 5.0% AbbVie, Inc. Eli Lilly & Co. Hospira, Inc. Johnson & Johnson Mallinckrodt plc Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.1% American Tower Corp. Public Storage Simon Property Group, Inc. Weyerhaeuser Co. ROAD AND RAIL — 1.3% CSX Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.2% Altera Corp. First Solar, Inc. Intel Corp. Texas Instruments, Inc. SOFTWARE — 3.2% Microsoft Corp. Oracle Corp. Red Hat, Inc. Symantec Corp. SPECIALTY RETAIL — 3.9% AutoZone, Inc. Chico's FAS, Inc. CST Brands, Inc. Gap, Inc. (The) Home Depot, Inc. (The) L Brands, Inc. Lowe's Cos., Inc. Pier 1 Imports, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Coach, Inc. TOBACCO — 1.2% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $128,592,419) EXCHANGE-TRADED FUNDS — 1.4% SPDR S&P rust (Cost $2,558,984) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $277,048), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $271,756) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $1,108,768), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $1,087,023) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $837,185), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $820,992) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,179,770) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $133,331,173) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Growth Fund July 31, 2013 Growth - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.8% AEROSPACE AND DEFENSE — 5.4% Boeing Co. (The) Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.2% United Parcel Service, Inc., Class B AIRLINES — 0.3% Alaska Air Group, Inc. AUTOMOBILES — 1.2% Harley-Davidson, Inc. Tesla Motors, Inc. BEVERAGES — 4.7% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 5.0% Alexion Pharmaceuticals, Inc. Amgen, Inc. Celgene Corp. Gilead Sciences, Inc. Regeneron Pharmaceuticals, Inc. CAPITAL MARKETS — 1.0% Franklin Resources, Inc. CHEMICALS — 2.4% LyondellBasell Industries NV, Class A Monsanto Co. W.R. Grace & Co. COMMERCIAL BANKS — 0.8% SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 4.0% Ciena Corp. Cisco Systems, Inc. F5 Networks, Inc. QUALCOMM, Inc. Riverbed Technology, Inc. COMPUTERS AND PERIPHERALS — 7.0% Apple, Inc. EMC Corp. NetApp, Inc. Seagate Technology plc DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% CenturyLink, Inc. ELECTRICAL EQUIPMENT — 1.0% Regal-Beloit Corp. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Trimble Navigation Ltd. ENERGY EQUIPMENT AND SERVICES — 3.1% Cameron International Corp. Core Laboratories NV Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.6% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.4% Annie's, Inc. Hershey Co. (The) Mead Johnson Nutrition Co. Pinnacle Foods, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.7% CareFusion Corp. Cooper Cos., Inc. (The) DENTSPLY International, Inc. IDEXX Laboratories, Inc. Intuitive Surgical, Inc. ResMed, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% Cardinal Health, Inc. Express Scripts Holding Co. HOTELS, RESTAURANTS AND LEISURE — 3.0% Las Vegas Sands Corp. Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 0.7% Mohawk Industries, Inc. HOUSEHOLD PRODUCTS — 0.4% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.8% Danaher Corp. INSURANCE — 0.6% MetLife, Inc. INTERNET AND CATALOG RETAIL — 1.0% Amazon.com, Inc. Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 4.2% eBay, Inc. Google, Inc., Class A LinkedIn Corp., Class A IT SERVICES — 3.4% International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.4% Waters Corp. MACHINERY — 1.4% Flowserve Corp. Lincoln Electric Holdings, Inc. Parker-Hannifin Corp. MEDIA — 5.9% CBS Corp., Class B Comcast Corp., Class A Discovery Communications, Inc. Class C Scripps Networks Interactive, Inc. Class A Viacom, Inc., Class B METALS AND MINING — 0.5% Nucor Corp. MULTI-UTILITIES — 0.4% DTE Energy Co. MULTILINE RETAIL — 0.8% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 2.6% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.5% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.4% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Zoetis, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.2% American Campus Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc. ROAD AND RAIL — 1.7% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.2% Altera Corp. Freescale Semiconductor Ltd. Linear Technology Corp. Teradyne, Inc. SOFTWARE — 6.3% Cadence Design Systems, Inc. CommVault Systems, Inc. Electronic Arts, Inc. Microsoft Corp. NetSuite, Inc. Oracle Corp. Splunk, Inc. Symantec Corp. SPECIALTY RETAIL — 4.7% Chico's FAS, Inc. Foot Locker, Inc. GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.6% Coach, Inc. PVH Corp. TOBACCO — 2.3% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.6% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $7,391,744,005) TEMPORARY CASH INVESTMENTS — 1.6% Federal Home Loan Bank Discount Notes, 0.00%, 8/1/13 Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $10,935,181), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $10,726,307) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $43,763,443), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $42,905,195) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $33,043,979), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $32,404,810) SSgA U.S. Government Money Market Fund 85 85 TOTAL TEMPORARY CASH INVESTMENTS (Cost $156,036,346) TOTAL INVESTMENT SECURITIES — 99.4% (Cost $7,547,780,351) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments 85 — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Heritage Fund July 31, 2013 Heritage - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AEROSPACE AND DEFENSE — 1.1% TransDigm Group, Inc. AUTO COMPONENTS — 1.1% BorgWarner, Inc. AUTOMOBILES — 2.3% Harley-Davidson, Inc. Tesla Motors, Inc. BEVERAGES — 2.0% Brown-Forman Corp., Class B Constellation Brands, Inc., Class A BIOTECHNOLOGY — 2.9% Aegerion Pharmaceuticals, Inc. Alexion Pharmaceuticals, Inc. Grifols SA Onyx Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. BUILDING PRODUCTS — 2.7% Fortune Brands Home & Security, Inc. Lennox International, Inc. CAPITAL MARKETS — 3.0% Affiliated Managers Group, Inc. Charles Schwab Corp. (The) KKR & Co. LP Lazard Ltd. Class A CHEMICALS — 3.6% Cytec Industries, Inc. FMC Corp. Sherwin-Williams Co. (The) Westlake Chemical Corp. COMMERCIAL BANKS — 1.8% East West Bancorp., Inc. SVB Financial Group COMMERCIAL SERVICES AND SUPPLIES — 0.9% Stericycle, Inc. COMMUNICATIONS EQUIPMENT — 0.6% Palo Alto Networks, Inc. COMPUTERS AND PERIPHERALS — 1.6% NetApp, Inc. CONSTRUCTION AND ENGINEERING — 2.7% Chicago Bridge & Iron Co. NV New York Shares MasTec, Inc. Quanta Services, Inc. CONSTRUCTION MATERIALS — 1.0% Martin Marietta Materials, Inc. Texas Industries, Inc. CONSUMER FINANCE — 1.5% Discover Financial Services DIVERSIFIED CONSUMER SERVICES — 0.7% Sotheby's DIVERSIFIED TELECOMMUNICATION SERVICES — 0.8% tw telecom, inc., Class A ELECTRICAL EQUIPMENT — 1.0% Eaton Corp. plc ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.0% FLIR Systems, Inc. Trimble Navigation Ltd. ENERGY EQUIPMENT AND SERVICES — 2.4% Atwood Oceanics, Inc. Cameron International Corp. Patterson-UTI Energy, Inc. FOOD AND STAPLES RETAILING — 3.9% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 0.5% Hain Celestial Group, Inc. (The) HEALTH CARE EQUIPMENT AND SUPPLIES — 2.3% Cooper Cos., Inc. (The) Sirona Dental Systems, Inc. Teleflex, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.8% Catamaran Corp. HEALTH CARE TECHNOLOGY — 0.8% Cerner Corp. HOTELS, RESTAURANTS AND LEISURE — 2.4% Marriott International, Inc. Class A Noodles & Co. Norwegian Cruise Line Holdings Ltd. Wyndham Worldwide Corp. HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 2.2% Netflix, Inc. priceline.com, Inc. TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 2.2% LinkedIn Corp., Class A Xoom Corp. IT SERVICES — 2.4% Alliance Data Systems Corp. LIFE SCIENCES TOOLS AND SERVICES — 0.9% Covance, Inc. MACHINERY — 3.1% Flowserve Corp. Middleby Corp. Pentair Ltd. Trinity Industries, Inc. MEDIA — 4.7% AMC Networks, Inc. Discovery Communications, Inc. Class A Liberty Global plc Class A Lions Gate Entertainment Corp. Sirius XM Radio, Inc. OIL, GAS AND CONSUMABLE FUELS — 1.5% Cabot Oil & Gas Corp. PHARMACEUTICALS — 3.1% Actavis, Inc. Perrigo Co. Zoetis, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.3% CBRE Group, Inc. Realogy Holdings Corp. ROAD AND RAIL — 5.3% Canadian Pacific Railway Ltd. New York Shares Genesee & Wyoming, Inc. Class A Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% ARM Holdings plc Cree, Inc. NXP Semiconductor NV Xilinx, Inc. SOFTWARE — 4.5% CommVault Systems, Inc. Electronic Arts, Inc. NetSuite, Inc. Splunk, Inc. SPECIALTY RETAIL — 8.0% DSW, Inc., Class A GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc. O'Reilly Automotive, Inc. PetSmart, Inc. Restoration Hardware Holdings, Inc. Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 4.5% Fifth & Pacific Cos., Inc. Hanesbrands, Inc. Michael Kors Holdings Ltd. PVH Corp. Under Armour, Inc. Class A WIRELESS TELECOMMUNICATION SERVICES — 2.0% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $2,932,340,311) TEMPORARY CASH INVESTMENTS — 1.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $8,900,874), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $8,730,857) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $35,621,986), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $34,923,401) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $26,896,699), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $26,376,437) TOTAL TEMPORARY CASH INVESTMENTS (Cost $70,030,653) TOTAL INVESTMENT SECURITIES — 100.4% (Cost $3,002,370,964) OTHER ASSETS AND LIABILITIES — (0.4)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 8/30/13 ) USD GBP Credit Suisse AG 8/30/13 Notes to Schedule of Investments EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings New Opportunities Fund July 31, 2013 New Opportunities - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.2% AEROSPACE AND DEFENSE — 2.4% B/E Aerospace, Inc. HEICO Corp. TransDigm Group, Inc. Triumph Group, Inc. AIRLINES — 0.8% Copa Holdings SA Class A Spirit Airlines, Inc. AUTO COMPONENTS — 1.8% American Axle & Manufacturing Holdings, Inc. Goodyear Tire & Rubber Co. (The) AUTOMOBILES — 0.3% Winnebago Industries, Inc. BIOTECHNOLOGY — 4.9% Acorda Therapeutics, Inc. Aegerion Pharmaceuticals, Inc. Alkermes plc Alnylam Pharmaceuticals, Inc. Arena Pharmaceuticals, Inc. ARIAD Pharmaceuticals, Inc. Cepheid, Inc. Cubist Pharmaceuticals, Inc. Incyte Corp. Ltd. Isis Pharmaceuticals, Inc. Medivation, Inc. Myriad Genetics, Inc. Onyx Pharmaceuticals, Inc. Pharmacyclics, Inc. Seattle Genetics, Inc. Theravance, Inc. United Therapeutics Corp. BUILDING PRODUCTS — 3.0% American Woodmark Corp. Apogee Enterprises, Inc. Builders FirstSource, Inc. Fortune Brands Home & Security, Inc. Lennox International, Inc. CAPITAL MARKETS — 1.6% Eaton Vance Corp. HFF, Inc., Class A Lazard Ltd. Class A SEI Investments Co. Triangle Capital Corp. CHEMICALS — 1.1% H.B. Fuller Co. International Flavors & Fragrances, Inc. Valspar Corp. (The) COMMERCIAL BANKS — 3.3% Cathay General Bancorp. Central Pacific Financial Corp. First Financial Bankshares, Inc. Home Bancshares, Inc. Pinnacle Financial Partners, Inc. Renasant Corp. Signature Bank WesBanco, Inc. COMMERCIAL SERVICES AND SUPPLIES — 1.9% Deluxe Corp. G&K Services, Inc., Class A Mobile Mini, Inc. US Ecology, Inc. COMMUNICATIONS EQUIPMENT — 0.7% Calix, Inc. Plantronics, Inc. COMPUTERS AND PERIPHERALS — 0.3% NCR Corp. CONSTRUCTION AND ENGINEERING — 0.7% MasTec, Inc. CONSTRUCTION MATERIALS — 1.6% Eagle Materials, Inc. Headwaters, Inc. Martin Marietta Materials, Inc. CONTAINERS AND PACKAGING — 2.3% Ball Corp. Crown Holdings, Inc. Packaging Corp. of America Rock Tenn Co., Class A Sealed Air Corp. DISTRIBUTORS — 1.4% LKQ Corp. Pool Corp. DIVERSIFIED FINANCIAL SERVICES — 1.0% CBOE Holdings, Inc. MarketAxess Holdings, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 0.3% tw telecom, inc., Class A ELECTRIC UTILITIES — 0.3% ITC Holdings Corp. ELECTRICAL EQUIPMENT — 0.3% Hubbell, Inc., Class B ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.5% Belden, Inc. Cognex Corp. FEI Co. FLIR Systems, Inc. Littelfuse, Inc. Trimble Navigation Ltd. Vishay Intertechnology, Inc. ENERGY EQUIPMENT AND SERVICES — 2.9% Bristow Group, Inc. Dresser-Rand Group, Inc. Dril-Quip, Inc. Geospace Technologies Corp. Hornbeck Offshore Services, Inc. Matrix Service Co. Oceaneering International, Inc. FOOD AND STAPLES RETAILING — 0.4% Natural Grocers by Vitamin Cottage, Inc. United Natural Foods, Inc. FOOD PRODUCTS — 2.1% Flowers Foods, Inc. Hain Celestial Group, Inc. (The) J&J Snack Foods Corp. Post Holdings, Inc. TreeHouse Foods, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.9% Align Technology, Inc. Cooper Cos., Inc. (The) Cyberonics, Inc. DexCom, Inc. Haemonetics Corp. HeartWare International, Inc. IDEXX Laboratories, Inc. Insulet Corp. Mettler-Toledo International, Inc. ResMed, Inc. Sirona Dental Systems, Inc. STERIS Corp. Thoratec Corp. West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.9% Brookdale Senior Living, Inc. Centene Corp. Chemed Corp. Health Management Associates, Inc., Class A HealthSouth Corp. Mednax, Inc. MWI Veterinary Supply, Inc. Patterson Cos., Inc. Team Health Holdings, Inc. Tenet Healthcare Corp. Universal Health Services, Inc., Class B HEALTH CARE TECHNOLOGY — 0.9% athenahealth, Inc. HMS Holdings Corp. Medidata Solutions, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.6% AFC Enterprises, Inc. Bloomin' Brands, Inc. Cedar Fair LP Del Frisco's Restaurant Group, Inc. Domino's Pizza, Inc. Panera Bread Co., Class A Papa John's International, Inc. Six Flags Entertainment Corp. HOUSEHOLD DURABLES — 3.3% La-Z-Boy, Inc. M.D.C. Holdings, Inc. NVR, Inc. Ryland Group, Inc. (The) Standard Pacific Corp. INSURANCE — 1.4% AMERISAFE, Inc. Arthur J Gallagher & Co. Brown & Brown, Inc. ProAssurance Corp. INTERNET SOFTWARE AND SERVICES — 2.8% Bankrate, Inc. comScore, Inc. OpenTable, Inc. Trulia, Inc. ValueClick, Inc. Web.com Group, Inc. IT SERVICES — 3.7% Alliance Data Systems Corp. Broadridge Financial Solutions, Inc. FleetCor Technologies, Inc. Gartner, Inc. Global Payments, Inc. Heartland Payment Systems, Inc. MAXIMUS, Inc. ServiceSource International, Inc. WEX, Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.8% Brunswick Corp. Polaris Industries, Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.0% Bruker Corp. Covance, Inc. PAREXEL International Corp. MACHINERY — 3.6% Chart Industries, Inc. ITT Corp. Lincoln Electric Holdings, Inc. Middleby Corp. Mueller Water Products, Inc. Class A WABCO Holdings, Inc. Wabtec Corp. MEDIA — 1.7% Nexstar Broadcasting Group, Inc. Class A Regal Entertainment Group, Class A Sinclair Broadcast Group, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 1.6% Gulfport Energy Corp. Kodiak Oil & Gas Corp. Rosetta Resources, Inc. PERSONAL PRODUCTS — 1.2% Herbalife Ltd. Nu Skin Enterprises, Inc., Class A Prestige Brands Holdings, Inc. PHARMACEUTICALS — 2.2% Endo Health Solutions, Inc. Jazz Pharmaceuticals plc Medicines Co. (The) Questcor Pharmaceuticals, Inc. Salix Pharmaceuticals Ltd. ViroPharma, Inc. VIVUS, Inc. Warner Chilcott plc Class A PROFESSIONAL SERVICES — 2.6% Equifax, Inc. Huron Consulting Group, Inc. On Assignment, Inc. Robert Half International, Inc. WageWorks, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.7% Brandywine Realty Trust CBL & Associates Properties, Inc. Federal Realty Investment Trust Geo Group, Inc. (The) Hersha Hospitality Trust National Retail Properties, Inc. Omega Healthcare Investors, Inc. Rayonier, Inc. Sovran Self Storage, Inc. Weingarten Realty Investors ROAD AND RAIL — 1.1% Saia, Inc. Swift Transportation Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.1% Cavium Networks, Inc. Cree, Inc. Diodes, Inc. Photronics, Inc. Power Integrations, Inc. Semtech Corp. Skyworks Solutions, Inc. Ultratech, Inc. SOFTWARE — 6.3% ANSYS, Inc. Aspen Technology, Inc. Bottomline Technologies (de), Inc. CommVault Systems, Inc. Concur Technologies, Inc. FactSet Research Systems, Inc. Fortinet, Inc. Infoblox, Inc. Informatica Corp. Interactive Intelligence, Inc. Manhattan Associates, Inc. Monotype Imaging Holdings, Inc. PROS Holdings, Inc. QLIK Technologies, Inc. Solera Holdings, Inc. TIBCO Software, Inc. Tyler Technologies, Inc. Ultimate Software Group, Inc. SPECIALTY RETAIL — 4.8% Cabela's, Inc. Conn's, Inc. Dick's Sporting Goods, Inc. GameStop Corp., Class A Lithia Motors, Inc., Class A Sally Beauty Holdings, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.8% Fifth & Pacific Cos., Inc. Fossil Group, Inc. Hanesbrands, Inc. Iconix Brand Group, Inc. Under Armour, Inc. Class A TRADING COMPANIES AND DISTRIBUTORS — 2.3% DXP Enterprises, Inc. H&E Equipment Services, Inc. MSC Industrial Direct Co., Inc. Class A United Rentals, Inc. Watsco, Inc. TOTAL COMMON STOCKS (Cost $135,695,996) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $423,778), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $415,683) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $1,695,991), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $1,662,730) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $1,280,573), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $1,255,806) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,334,218) TOTAL INVESTMENT SECURITIES — 100.1% (Cost $139,030,214) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT Growth Fund July 31, 2013 NT Growth - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.3% AEROSPACE AND DEFENSE — 5.3% Boeing Co. (The) Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.2% United Parcel Service, Inc., Class B AIRLINES — 0.3% Alaska Air Group, Inc. AUTOMOBILES — 1.2% Harley-Davidson, Inc. Tesla Motors, Inc. BEVERAGES — 6.2% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 5.0% Alexion Pharmaceuticals, Inc. Amgen, Inc. Celgene Corp. Gilead Sciences, Inc. Regeneron Pharmaceuticals, Inc. CAPITAL MARKETS — 1.0% Franklin Resources, Inc. CHEMICALS — 2.4% LyondellBasell Industries NV, Class A Monsanto Co. W.R. Grace & Co. COMMERCIAL BANKS — 0.8% SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.9% Ciena Corp. Cisco Systems, Inc. F5 Networks, Inc. QUALCOMM, Inc. Riverbed Technology, Inc. COMPUTERS AND PERIPHERALS — 7.0% Apple, Inc. EMC Corp. NetApp, Inc. Seagate Technology plc DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% CenturyLink, Inc. ELECTRICAL EQUIPMENT — 1.0% Regal-Beloit Corp. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.5% Trimble Navigation Ltd. ENERGY EQUIPMENT AND SERVICES — 3.1% Cameron International Corp. Core Laboratories NV Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.6% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.4% Annie's, Inc. Hershey Co. (The) Mead Johnson Nutrition Co. Pinnacle Foods, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.7% CareFusion Corp. Cooper Cos., Inc. (The) DENTSPLY International, Inc. IDEXX Laboratories, Inc. Intuitive Surgical, Inc. ResMed, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.7% Cardinal Health, Inc. Express Scripts Holding Co. HOTELS, RESTAURANTS AND LEISURE — 3.0% Las Vegas Sands Corp. Marriott International, Inc. Class A McDonald's Corp. Starbucks Corp. HOUSEHOLD DURABLES — 0.7% Mohawk Industries, Inc. HOUSEHOLD PRODUCTS — 1.2% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.7% Danaher Corp. INSURANCE — 0.6% MetLife, Inc. INTERNET AND CATALOG RETAIL — 1.0% Amazon.com, Inc. Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 4.2% eBay, Inc. Google, Inc., Class A LinkedIn Corp., Class A IT SERVICES — 3.4% International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.4% Waters Corp. MACHINERY — 1.4% Flowserve Corp. Lincoln Electric Holdings, Inc. Parker-Hannifin Corp. MEDIA — 5.9% CBS Corp., Class B Comcast Corp., Class A Discovery Communications, Inc. Class C Scripps Networks Interactive, Inc. Class A Viacom, Inc., Class B METALS AND MINING — 0.5% Nucor Corp. MULTI-UTILITIES — 0.4% DTE Energy Co. MULTILINE RETAIL — 0.8% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 2.6% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.5% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.4% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Zoetis, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.2% American Campus Communities, Inc. Simon Property Group, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc. ROAD AND RAIL — 1.7% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.2% Altera Corp. Freescale Semiconductor Ltd. Linear Technology Corp. Teradyne, Inc. SOFTWARE — 6.2% Cadence Design Systems, Inc. CommVault Systems, Inc. Electronic Arts, Inc. Microsoft Corp. NetSuite, Inc. Oracle Corp. Splunk, Inc. Symantec Corp. SPECIALTY RETAIL — 4.7% Chico's FAS, Inc. Foot Locker, Inc. GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Coach, Inc. PVH Corp. WIRELESS TELECOMMUNICATION SERVICES — 0.6% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $681,594,923) EXCHANGE-TRADED FUNDS — 0.4% iShares Russell 1000 Growth Index Fund (Cost $3,579,513) TEMPORARY CASH INVESTMENTS — 2.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $2,398,471), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $2,352,658) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $9,598,868), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $9,410,624) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $7,247,711), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $7,107,519) SSgA U.S. Government Money Market Fund 19 19 TOTAL TEMPORARY CASH INVESTMENTS (Cost $18,870,808) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $704,045,244) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Exchange-Traded Funds — — Temporary Cash Investments 19 — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT Vista SM Fund July 31, 2013 NT Vista - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.4% AEROSPACE AND DEFENSE — 2.0% B/E Aerospace, Inc. TransDigm Group, Inc. AUTO COMPONENTS — 2.5% BorgWarner, Inc. Delphi Automotive plc AUTOMOBILES — 1.5% Harley-Davidson, Inc. Tesla Motors, Inc. BEVERAGES — 0.9% Constellation Brands, Inc., Class A BIOTECHNOLOGY — 2.0% Aegerion Pharmaceuticals, Inc. Alexion Pharmaceuticals, Inc. Onyx Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. BUILDING PRODUCTS — 2.1% Fortune Brands Home & Security, Inc. Lennox International, Inc. CAPITAL MARKETS — 4.0% Affiliated Managers Group, Inc. Charles Schwab Corp. (The) KKR & Co. LP CHEMICALS — 3.6% Eastman Chemical Co. FMC Corp. Sherwin-Williams Co. (The) Westlake Chemical Corp. COMMERCIAL BANKS — 1.0% CIT Group, Inc. COMMERCIAL SERVICES AND SUPPLIES — 1.2% Stericycle, Inc. COMPUTERS AND PERIPHERALS — 1.0% NetApp, Inc. CONSTRUCTION AND ENGINEERING — 2.2% Chicago Bridge & Iron Co. NV New York Shares MasTec, Inc. Quanta Services, Inc. CONSTRUCTION MATERIALS — 1.0% Eagle Materials, Inc. Texas Industries, Inc. CONSUMER FINANCE — 1.4% Discover Financial Services CONTAINERS AND PACKAGING — 1.2% Packaging Corp. of America ELECTRICAL EQUIPMENT — 1.4% AMETEK, Inc. Eaton Corp. plc ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.0% Trimble Navigation Ltd. ENERGY EQUIPMENT AND SERVICES — 2.0% Atwood Oceanics, Inc. Oceaneering International, Inc. FOOD AND STAPLES RETAILING — 2.5% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 1.2% ConAgra Foods, Inc. Hain Celestial Group, Inc. (The) HEALTH CARE EQUIPMENT AND SUPPLIES — 1.7% Cooper Cos., Inc. (The) Mettler-Toledo International, Inc. Teleflex, Inc. HEALTH CARE PROVIDERS AND SERVICES — 4.2% AmerisourceBergen Corp. Catamaran Corp. Team Health Holdings, Inc. HEALTH CARE TECHNOLOGY — 1.2% Cerner Corp. HOTELS, RESTAURANTS AND LEISURE — 1.7% Dunkin' Brands Group, Inc. Norwegian Cruise Line Holdings Ltd. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.5% Mohawk Industries, Inc. HOUSEHOLD PRODUCTS — 1.7% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 0.9% priceline.com, Inc. INTERNET SOFTWARE AND SERVICES — 1.3% LinkedIn Corp., Class A IT SERVICES — 3.9% Alliance Data Systems Corp. Teradata Corp. LIFE SCIENCES TOOLS AND SERVICES — 0.8% Covance, Inc. MACHINERY — 0.5% Trinity Industries, Inc. MEDIA — 4.8% CBS Corp., Class B Discovery Communications, Inc. Class A Liberty Global plc Class A Sirius XM Radio, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.9% Cabot Oil & Gas Corp. Gulfport Energy Corp. Oasis Petroleum, Inc. PHARMACEUTICALS — 4.1% Actavis, Inc. Perrigo Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% Ventas, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.1% CBRE Group, Inc. Realogy Holdings Corp. ROAD AND RAIL — 5.1% Canadian Pacific Railway Ltd. New York Shares Genesee & Wyoming, Inc. Class A Hertz Global Holdings, Inc. Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.9% ARM Holdings plc Avago Technologies Ltd. NXP Semiconductor NV Xilinx, Inc. SOFTWARE — 4.2% Cadence Design Systems, Inc. Citrix Systems, Inc. CommVault Systems, Inc. NetSuite, Inc. Splunk, Inc. Ultimate Software Group, Inc. SPECIALTY RETAIL — 11.0% DSW, Inc., Class A GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc. O'Reilly Automotive, Inc. PetSmart, Inc. Ross Stores, Inc. Signet Jewelers Ltd. Tractor Supply Co. TEXTILES, APPAREL AND LUXURY GOODS — 4.8% Hanesbrands, Inc. Michael Kors Holdings Ltd. PVH Corp. Under Armour, Inc. Class A TRADING COMPANIES AND DISTRIBUTORS — 1.0% United Rentals, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.8% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $302,319,638) EXCHANGE-TRADED FUNDS — 0.5% iShares Russell Midcap Growth Index Fund (Cost $1,885,704) TEMPORARY CASH INVESTMENTS — 2.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $1,368,131), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $1,341,998) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $5,475,366), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $5,367,987) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $4,134,234), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $4,054,255) SSgA U.S. Government Money Market Fund 11 11 TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,764,246) TOTAL INVESTMENT SECURITIES — 101.4% (Cost $314,969,588) OTHER ASSETS AND LIABILITIES — (1.4)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD GBP Credit Suisse AG 8/30/13 Notes to Schedule of Investments GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments 11 — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Select Fund July 31, 2013 Select - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.6% AEROSPACE AND DEFENSE — 4.4% Boeing Co. (The) Rockwell Collins, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.2% United Parcel Service, Inc., Class B BEVERAGES — 1.9% Diageo plc BIOTECHNOLOGY — 7.3% Biogen Idec, Inc. Gilead Sciences, Inc. Vertex Pharmaceuticals, Inc. CAPITAL MARKETS — 2.0% Franklin Resources, Inc. CHEMICALS — 2.6% Monsanto Co. COMMUNICATIONS EQUIPMENT — 2.1% QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 8.0% Apple, Inc. EMC Corp. DIVERSIFIED FINANCIAL SERVICES — 2.3% CBOE Holdings, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 1.7% Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 2.0% National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.6% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 2.5% Mead Johnson Nutrition Co. Mondelez International, Inc. Class A HEALTH CARE PROVIDERS AND SERVICES — 3.4% Express Scripts Holding Co. UnitedHealth Group, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.6% McDonald's Corp. Panera Bread Co., Class A Wynn Resorts Ltd. HOUSEHOLD PRODUCTS — 1.3% Procter & Gamble Co. (The) INSURANCE — 1.4% Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 2.0% Amazon.com, Inc. Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 8.0% Baidu, Inc. ADR Facebook, Inc., Class A Google, Inc., Class A LinkedIn Corp., Class A IT SERVICES — 5.4% FleetCor Technologies, Inc. MasterCard, Inc., Class A Teradata Corp. LEISURE EQUIPMENT AND PRODUCTS — 0.8% Hasbro, Inc. MACHINERY — 4.1% FANUC Corp. Graco, Inc. Middleby Corp. Nordson Corp. Parker-Hannifin Corp. MEDIA — 3.5% AMC Networks, Inc. Walt Disney Co. (The) MULTILINE RETAIL — 1.2% Nordstrom, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.0% Exxon Mobil Corp. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 1.3% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 3.5% Allergan, Inc. Bristol-Myers Squibb Co. PROFESSIONAL SERVICES — 0.5% Verisk Analytics, Inc. Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.0% American Tower Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Broadcom Corp., Class A Linear Technology Corp. SOFTWARE — 2.4% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 7.6% AutoZone, Inc. Home Depot, Inc. (The) L Brands, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Coach, Inc. TOBACCO — 2.1% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,265,198,746) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $3,699,764), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $3,629,094) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $14,806,740), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $14,516,364) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $11,179,962), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $10,963,708) SSgA U.S. Government Money Market Fund 29 29 TOTAL TEMPORARY CASH INVESTMENT (Cost $29,109,178) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $1,294,307,924) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% $ FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD GBP Credit Suisse AG 8/30/13 USD JPY Credit Suisse AG 8/30/13 ) USD JPY Credit Suisse AG 8/30/13 ) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound JPY - Japanese Yen USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments 29 — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Small Cap Growth Fund July 31, 2013 Small Cap Growth - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.3% AEROSPACE AND DEFENSE — 1.3% HEICO Corp. Triumph Group, Inc. AIRLINES — 0.5% Spirit Airlines, Inc. AUTO COMPONENTS — 1.6% American Axle & Manufacturing Holdings, Inc. AUTOMOBILES — 0.4% Winnebago Industries, Inc. BEVERAGES — 0.2% Boston Beer Co., Inc., Class A BIOTECHNOLOGY — 5.7% ACADIA Pharmaceuticals, Inc. Achillion Pharmaceuticals, Inc. Acorda Therapeutics, Inc. Aegerion Pharmaceuticals, Inc. Alnylam Pharmaceuticals, Inc. Arena Pharmaceuticals, Inc. Cepheid, Inc. Dendreon Corp. Exact Sciences Corp. Exelixis, Inc. ImmunoGen, Inc. Infinity Pharmaceuticals, Inc. InterMune, Inc. Ironwood Pharmaceuticals, Inc. Isis Pharmaceuticals, Inc. Keryx Biopharmaceuticals, Inc. MannKind Corp. Neurocrine Biosciences, Inc. Opko Health, Inc. PDL BioPharma, Inc. Sarepta Therapeutics, Inc. Synageva BioPharma Corp. BUILDING PRODUCTS — 2.8% American Woodmark Corp. Apogee Enterprises, Inc. Builders FirstSource, Inc. Fortune Brands Home & Security, Inc. Lennox International, Inc. CAPITAL MARKETS — 0.9% HFF, Inc., Class A Triangle Capital Corp. CHEMICALS — 0.9% Flotek Industries, Inc. H.B. Fuller Co. COMMERCIAL BANKS — 3.8% Cathay General Bancorp. Central Pacific Financial Corp. First Financial Bankshares, Inc. Home Bancshares, Inc. Pinnacle Financial Partners, Inc. Renasant Corp. Signature Bank WesBanco, Inc. COMMERCIAL SERVICES AND SUPPLIES — 2.3% Deluxe Corp. G&K Services, Inc., Class A Mobile Mini, Inc. US Ecology, Inc. COMMUNICATIONS EQUIPMENT — 1.6% Calix, Inc. InterDigital, Inc. Plantronics, Inc. Procera Networks, Inc. CONSTRUCTION AND ENGINEERING — 0.8% MasTec, Inc. CONSTRUCTION MATERIALS — 1.2% Eagle Materials, Inc. Headwaters, Inc. CONTAINERS AND PACKAGING — 0.3% Packaging Corp. of America DISTRIBUTORS — 0.9% Pool Corp. DIVERSIFIED CONSUMER SERVICES — 0.2% Grand Canyon Education, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.7% MarketAxess Holdings, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.9% Audience, Inc. Belden, Inc. Cognex Corp. FEI Co. Littelfuse, Inc. OSI Systems, Inc. Vishay Intertechnology, Inc. ENERGY EQUIPMENT AND SERVICES — 2.0% Bristow Group, Inc. Dril-Quip, Inc. Geospace Technologies Corp. Hornbeck Offshore Services, Inc. Matrix Service Co. Natural Gas Services Group, Inc. FOOD AND STAPLES RETAILING — 1.0% Casey's General Stores, Inc. Natural Grocers by Vitamin Cottage, Inc. United Natural Foods, Inc. FOOD PRODUCTS — 2.4% Hain Celestial Group, Inc. (The) J&J Snack Foods Corp. Post Holdings, Inc. TreeHouse Foods, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 5.2% Abaxis, Inc. Align Technology, Inc. Arthrocare Corp. Cyberonics, Inc. DexCom, Inc. Endologix, Inc. Globus Medical, Inc. Haemonetics Corp. HeartWare International, Inc. ICU Medical, Inc. Insulet Corp. Masimo Corp. Meridian Bioscience, Inc. Neogen Corp. NxStage Medical, Inc. STERIS Corp. Thoratec Corp. Volcano Corp. West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.4% Acadia Healthcare Co., Inc. Accretive Health, Inc. Air Methods Corp. Bio-Reference Labs, Inc. Centene Corp. Chemed Corp. Emeritus Corp. Ensign Group, Inc. (The) HealthSouth Corp. IPC The Hospitalist Co., Inc. Molina Healthcare, Inc. MWI Veterinary Supply, Inc. Team Health Holdings, Inc. HEALTH CARE TECHNOLOGY — 1.9% athenahealth, Inc. HMS Holdings Corp. MedAssets, Inc. Medidata Solutions, Inc. Quality Systems, Inc. HOTELS, RESTAURANTS AND LEISURE — 4.0% AFC Enterprises, Inc. Bloomin' Brands, Inc. Cedar Fair LP Del Frisco's Restaurant Group, Inc. Domino's Pizza, Inc. Papa John's International, Inc. Six Flags Entertainment Corp. HOUSEHOLD DURABLES — 3.2% La-Z-Boy, Inc. M.D.C. Holdings, Inc. M/I Homes, Inc. Ryland Group, Inc. (The) Standard Pacific Corp. INSURANCE — 1.0% AMERISAFE, Inc. Amtrust Financial Services, Inc. ProAssurance Corp. INTERNET SOFTWARE AND SERVICES — 4.5% Bankrate, Inc. comScore, Inc. CoStar Group, Inc. Market Leader, Inc. OpenTable, Inc. Trulia, Inc. ValueClick, Inc. Web.com Group, Inc. IT SERVICES — 2.8% FleetCor Technologies, Inc. Heartland Payment Systems, Inc. MAXIMUS, Inc. ServiceSource International, Inc. WEX, Inc. LEISURE EQUIPMENT AND PRODUCTS — 0.7% Brunswick Corp. LIFE SCIENCES TOOLS AND SERVICES — 0.6% Luminex Corp. PAREXEL International Corp. MACHINERY — 3.4% Chart Industries, Inc. Graham Corp. ITT Corp. Middleby Corp. Mueller Water Products, Inc. Class A MEDIA — 1.9% Entravision Communications Corp., Class A Nexstar Broadcasting Group, Inc. Class A Regal Entertainment Group, Class A Sinclair Broadcast Group, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 1.8% Gulfport Energy Corp. Kodiak Oil & Gas Corp. Rosetta Resources, Inc. PAPER AND FOREST PRODUCTS — 1.2% KapStone Paper and Packaging Corp. Neenah Paper, Inc. PERSONAL PRODUCTS — 0.7% Prestige Brands Holdings, Inc. PHARMACEUTICALS — 2.6% Akorn, Inc. Auxilium Pharmaceuticals, Inc. Medicines Co. (The) Nektar Therapeutics Optimer Pharmaceuticals, Inc. Pacira Pharmaceuticals, Inc. Questcor Pharmaceuticals, Inc. Santarus, Inc. ViroPharma, Inc. VIVUS, Inc. PROFESSIONAL SERVICES — 2.8% Barrett Business Services, Inc. Huron Consulting Group, Inc. On Assignment, Inc. WageWorks, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.4% Brandywine Realty Trust CBL & Associates Properties, Inc. Geo Group, Inc. (The) Hersha Hospitality Trust National Retail Properties, Inc. Omega Healthcare Investors, Inc. Sovran Self Storage, Inc. Weingarten Realty Investors ROAD AND RAIL — 1.5% Arkansas Best Corp. Saia, Inc. Swift Transportation Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Cavium Networks, Inc. Diodes, Inc. Photronics, Inc. Power Integrations, Inc. Semtech Corp. Skyworks Solutions, Inc. Ultratech, Inc. SOFTWARE — 7.2% Aspen Technology, Inc. Bottomline Technologies (de), Inc. CommVault Systems, Inc. Infoblox, Inc. Informatica Corp. Interactive Intelligence, Inc. Manhattan Associates, Inc. Monotype Imaging Holdings, Inc. PROS Holdings, Inc. QLIK Technologies, Inc. SS&C Technologies Holdings, Inc. Synchronoss Technologies, Inc. Tangoe, Inc. Tyler Technologies, Inc. Ultimate Software Group, Inc. SPECIALTY RETAIL — 3.1% Cabela's, Inc. Conn's, Inc. Lithia Motors, Inc., Class A Tractor Supply Co. TEXTILES, APPAREL AND LUXURY GOODS — 1.3% Fifth & Pacific Cos., Inc. Iconix Brand Group, Inc. TRADING COMPANIES AND DISTRIBUTORS — 2.5% Applied Industrial Technologies, Inc. DXP Enterprises, Inc. H&E Equipment Services, Inc. United Rentals, Inc. Watsco, Inc. TOTAL COMMON STOCKS (Cost $276,604,219) TEMPORARY CASH INVESTMENTS — 2.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $1,198,926), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $1,176,025) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $4,798,196), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $4,704,099) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $3,622,921), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $3,552,847) TOTAL TEMPORARY CASH INVESTMENTS (Cost $9,432,966) TOTAL INVESTMENT SECURITIES — 99.7% (Cost $286,037,185) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Ultra ® Fund July 31, 2013 Ultra - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.8% AEROSPACE AND DEFENSE — 3.2% Boeing Co. (The) United Technologies Corp. AUTO COMPONENTS — 0.6% BorgWarner, Inc. AUTOMOBILES — 1.4% Tesla Motors, Inc. BEVERAGES — 1.3% Coca-Cola Co. (The) BIOTECHNOLOGY — 7.8% Alexion Pharmaceuticals, Inc. ARIAD Pharmaceuticals, Inc. Celgene Corp. Gilead Sciences, Inc. Regeneron Pharmaceuticals, Inc. BUILDING PRODUCTS — 0.5% Lennox International, Inc. CAPITAL MARKETS — 2.0% Franklin Resources, Inc. T. Rowe Price Group, Inc. CHEMICALS — 3.1% Ecolab, Inc. Monsanto Co. COMMUNICATIONS EQUIPMENT — 2.3% QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 7.1% Apple, Inc. EMC Corp. CONSUMER FINANCE — 1.0% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 1.7% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 3.0% Eaton Corp. plc Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 1.8% Core Laboratories NV Schlumberger Ltd. FOOD AND STAPLES RETAILING — 4.4% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.7% Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 1.0% HeartWare International, Inc. St. Jude Medical, Inc. Varian Medical Systems, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.2% Express Scripts Holding Co. UnitedHealth Group, Inc. HEALTH CARE TECHNOLOGY — 1.0% Cerner Corp. HOTELS, RESTAURANTS AND LEISURE — 4.9% McDonald's Corp. Starbucks Corp. Wynn Resorts Ltd. HOUSEHOLD PRODUCTS — 1.2% Colgate-Palmolive Co. INSURANCE — 1.4% MetLife, Inc. INTERNET AND CATALOG RETAIL — 2.4% Amazon.com, Inc. INTERNET SOFTWARE AND SERVICES — 9.2% Baidu, Inc. ADR Facebook, Inc., Class A Google, Inc., Class A LinkedIn Corp., Class A Tencent Holdings Ltd. IT SERVICES — 3.4% MasterCard, Inc., Class A Teradata Corp. Visa, Inc., Class A MACHINERY — 4.3% Cummins, Inc. Donaldson Co., Inc. Parker-Hannifin Corp. WABCO Holdings, Inc. Wabtec Corp. MEDIA — 2.8% Time Warner, Inc. Walt Disney Co. (The) OIL, GAS AND CONSUMABLE FUELS — 2.4% EOG Resources, Inc. Exxon Mobil Corp. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.9% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 1.7% Pfizer, Inc. Zoetis, Inc. PROFESSIONAL SERVICES — 0.7% Nielsen Holdings NV SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.6% Altera Corp. Linear Technology Corp. SOFTWARE — 4.6% Microsoft Corp. NetSuite, Inc. Oracle Corp. Salesforce.com, Inc. VMware, Inc., Class A Workday, Inc. SPECIALTY RETAIL — 5.0% Home Depot, Inc. (The) O'Reilly Automotive, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.9% Burberry Group plc NIKE, Inc., Class B Under Armour, Inc. Class A TOBACCO — 2.3% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $3,744,709,430) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $4,077,483), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $3,999,598) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $16,318,402), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $15,998,380) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $12,321,355), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $12,083,023) TOTAL TEMPORARY CASH INVESTMENTS (Cost $32,080,983) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $3,776,790,413) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CHF Credit Suisse AG 8/30/13 ) USD GBP Credit Suisse AG 8/30/13 ) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Veedot ® Fund July 31, 2013 Veedot - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.0% AEROSPACE AND DEFENSE — 5.3% B/E Aerospace, Inc. Boeing Co. (The) General Dynamics Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT AND LOGISTICS — 1.1% United Parcel Service, Inc., Class B BIOTECHNOLOGY — 1.9% Amgen, Inc. Myriad Genetics, Inc. BUILDING PRODUCTS — 0.4% Fortune Brands Home & Security, Inc. CAPITAL MARKETS — 1.8% Apollo Global Management LLC Fortress Investment Group LLC Class A CHEMICALS — 1.1% Air Products & Chemicals, Inc. Sherwin-Williams Co. (The) COMMERCIAL BANKS — 4.2% Bank of Hawaii Corp. First Republic Bank UMB Financial Corp. Westamerica Bancorp. Wintrust Financial Corp. COMMERCIAL SERVICES AND SUPPLIES — 2.1% Stericycle, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.2% Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 2.5% Apple, Inc. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 2.2% Credit Acceptance Corp. Green Dot Corp. Class A DISTRIBUTORS — 0.6% LKQ Corp. DIVERSIFIED CONSUMER SERVICES — 1.0% Ascent Capital Group, Inc. Class A DIVERSIFIED FINANCIAL SERVICES — 1.2% IntercontinentalExchange, Inc. ELECTRIC UTILITIES — 2.1% Duke Energy Corp. NextEra Energy, Inc. Southern Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 2.3% Corning, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.6% Ensco plc, Class A FOOD AND STAPLES RETAILING — 5.5% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 3.0% General Mills, Inc. Green Mountain Coffee Roasters, Inc. Kellogg Co. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.2% Becton Dickinson and Co. HEALTH CARE PROVIDERS AND SERVICES — 7.1% Aetna, Inc. Cardinal Health, Inc. CIGNA Corp. Magellan Health Services, Inc. McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.4% Life Time Fitness, Inc. McDonald's Corp. Panera Bread Co., Class A HOUSEHOLD PRODUCTS — 0.9% Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES — 1.0% 3M Co. INSURANCE — 6.1% ACE Ltd. CNO Financial Group, Inc. Fairfax Financial Holdings Ltd. Marsh & McLennan Cos., Inc. MetLife, Inc. Progressive Corp. (The) StanCorp Financial Group, Inc. INTERNET AND CATALOG RETAIL — 1.2% TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 1.1% Sohu.com, Inc. IT SERVICES — 2.7% CACI International, Inc., Class A International Business Machines Corp. Visa, Inc., Class A MACHINERY — 1.3% Caterpillar, Inc. Deere & Co. MEDIA — 1.7% CTC Media, Inc. Time Warner Cable, Inc. METALS AND MINING — 1.9% Alcoa, Inc. Cliffs Natural Resources, Inc. MULTI-UTILITIES — 1.9% Consolidated Edison, Inc. Dominion Resources, Inc. MULTILINE RETAIL — 1.5% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 9.2% Anadarko Petroleum Corp. Cabot Oil & Gas Corp. Chevron Corp. Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Kinder Morgan Energy Partners LP Marathon Oil Corp. Occidental Petroleum Corp. Phillips 66 Plains All American Pipeline LP QEP Resources, Inc. PAPER AND FOREST PRODUCTS — 0.7% International Paper Co. PERSONAL PRODUCTS — 0.5% Nu Skin Enterprises, Inc., Class A PHARMACEUTICALS — 1.8% AbbVie, Inc. Bristol-Myers Squibb Co. PROFESSIONAL SERVICES — 0.6% FTI Consulting, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.7% BioMed Realty Trust, Inc. Essex Property Trust, Inc. Kimco Realty Corp. Summit Hotel Properties, Inc. ROAD AND RAIL — 0.7% Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.6% Cree, Inc. Intel Corp. Micron Technology, Inc. SOFTWARE — 1.0% Microsoft Corp. SPECIALTY RETAIL — 2.9% Childrens Place Retail Stores, Inc. (The) Francesca's Holdings Corp. Gap, Inc. (The) THRIFTS AND MORTGAGE FINANCE — 0.5% TFS Financial Corp. TOBACCO — 1.0% Lorillard, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.7% China Mobile Ltd. ADR SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $70,164,699) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.25%, 4/15/16, valued at $104,867), in a joint trading account at 0.04%, dated 7/31/13, due 8/1/13 (Delivery value $102,863) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.125%, 12/31/15, valued at $419,684), in a joint trading account at 0.01%, dated 7/31/13, due 8/1/13 (Delivery value $411,454) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.375%, 2/15/38, valued at $316,886), in a joint trading account at 0.03%, dated 7/31/13, due 8/1/13 (Delivery value $310,757) TOTAL TEMPORARY CASH INVESTMENTS (Cost $825,074) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $70,989,773) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Vista SM Fund July 31, 2013 Vista - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/
